— In an action, inter alia, to permanently enjoin the defendants from operating a tire-dumping site, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Putnam County (Dickinson, J.), dated March 30, 1987, as granted certain preliminary injunctive relief to the plaintiff.
Ordered that the order is modified, on the law and as a matter of discretion in the interests of justice, by deleting from the first decretal paragraph thereof the words "sixty days” and substituting therefor the words "six months”; as so modified, the order is affirmed, without costs or disbursements, and the defendants’ time to comply with the order is extended until six months from the service upon the defendants of a copy of this decision and order with notice of entry.
*674On this record, we find that the plaintiff has met the requirements for the issuance of the preliminary injunction, i.e., (1) likelihood of success on the merits, (2) irreparable injury absent the granting of the preliminary injunction, and (3) a balancing of the equities (see, Grant Co. v Srogi, 52 NY2d 496; Winston v Village of Scarsdale, 121 AD2d 442). However, in view of the determination by the Putnam County Department of Health, made after a hearing, that six months is an appropriate period of time in which to remove the tires from the premises, we have modified the injunction accordingly (see, Matter of Parent v Putnam County Dept. of Health, 142 AD2d 680 [decided herewith]). Mollen, P. J., Thompson, Rubin and Sullivan, JJ., concur.